Title: To Thomas Jefferson from Joseph Wheaton, 21 June 1805
From: Wheaton, Joseph
To: Jefferson, Thomas


                  
                     Excellent Sir 
                     
                     Pickensville S. Carolina June 21st. 1805—
                  
                  I trust in your goodness to excuse me for the liberty I take in my communication, if I err it is for want of better judgment; my zeal prompts me to every source which can benefit the public in the rout I am ordered to arange for the post road—I have returned thus far, and was hastening to Washington with all the Speed in the power of horses, to State to the President & to the P.M.G. the Situation of the road from the Appalachy river to the Chatahouchy river—your Excellency will See by the map its distance is about one hundred & forty miles on a direct line—but the tract or trail path pursued by the Mail is the one troden by the Indians—and is made so much meandering as to render it almost immesurable, and is so impeded by the fall of old trees & by others ocasioned by huricanes as renders it extreimly fatiguing to the horse and must disappoint the expectation of the government unless remedied—I waited to consult Colo Hawkins who approved of the rout I had chosen and agreed that it was the only one which could be used while Athens was one of the points to be passed through—I applyed to Colo Hawkins to obtain Consent of the Indians at the convention of all the Chiefs of the four nations of Creeks at tuckybatchy which took place on the 5th. Inst. for four or five families to settle on the road, at the fording places on the Oakmulgee & Flint rivers, and to have the road so marked, straitened, & cleared of the fallen trees as to render the path passable by night and of which he had no doubt of obtaining—I have also sent off two respectable men from the frontiers of Georgia, Colo. Philips & Sylvanus Walker, who have many times been invited by the Chiefs of the Creeks, to settle on those waters to obtain a general approbation of the Head men while at tuckybatchy, and to be supported in their stations by Colo Hawkins—in this plan I have no doubt of intire success– Last Evening at the House of the Honble. Jno. B. Earle I recd. letters from the appalachy unfriendly to the arrangement I had made, Obliges me to return immediately to that place to insure regularity in the departure of the mail—and will delay my coming to the Seat of government for 2, or 3, weeks. I therefore ask leave to Suggest to the President the expenditure of a small sum of money on this road through the wilderness to accomplish the objects I have named marking the trees for the path, & cuting of the logs which Lay across the path, and for fallen of Large trees across the narrow streems to enable the post rider to lead his horse when he will be obliged to swim in those rapid streems of which there are about twenty on the whole road. between the two rivers mentioned, on the main streems flats will be provided by those settlers who have liberty to settle there— with permition I will name the sum of twenty five hundred Dollars. altho I have not been able to make an accurate estimate on this undertaking—I will hazzard an opinion that it will be amply sufficient, and if it should be indeed more than necessary—I feel as if I may be responsible for so necessary & valuable an expenditure—My whole attention and best endeavours may please your excellency shall be faithfully exerted to execute the object of my Journey. If I shall be so fortunate as to meet your approbation it will be a grateful reward—
                  Please Sir accept the Homage of my heart and the assurances that I am your devoted Servant
                  
                     Joseph Wheaton 
                     
                  
               